Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 1 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 2 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 3 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 4 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 5 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 6 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 7 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 8 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 9 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 10 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 11 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 12 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 13 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 14 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 15 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 16 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 17 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 18 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 19 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 20 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 21 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 22 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 23 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 24 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 25 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 26 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 27 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 28 of 52
                        Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 29 of 52



                             DATED this 24th day of February, 2020.
                    1
                    2                              KERCSMAR & FELTUS PLLC

                    3
                                                By: s/ Geoffeey S. Kercsmar
                    4
                    5                               Geoffrey S. Kercsmar
                                                    Sean J. O'Hara
                    6                               Eric B. Hull
                    7                               7150 E. Camelback Road, Suite 285
                                                    Scottsdale, Arizona 85251
                    8
                    9
                   10
                   11
                   12
u ·<:::-
-l��
-l     • "'
i:l., � 00 -
                   13
<ll   O o:s 0
.aa:§S:
-
    N '            14
� t ·c N
0/315 <I'.'. <:t
1-, "'ii
"'E«ioo
            os 15
E o:s -o <:t
r.n U en.._,
� _. t::
..,   �  0
::.G w cJ'l        16
      0
      i==          17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28

                                                             29
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 30 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 31 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 32 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 33 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 34 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 35 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 36 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 37 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 38 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 39 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 40 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 41 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 42 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 43 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 44 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 45 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 46 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 47 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 48 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 49 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 50 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 51 of 52
Case 2:20-cv-00402-DLR Document 1 Filed 02/24/20 Page 52 of 52
